DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14, 15 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popescu (US 2015/0253979).
Regarding claims 1, Popescu discloses “detecting an acoustic utterance of the patient (paragraph 0015); processing the acoustic utterance of the patient via a speech processor (paragraph 0031), the processing of the acoustic utterance comprising at least determining a communication of the patient as a function of the acoustic utterance (paragraph 0032), and checking the communication for a correlation with a parameter of the magnetic resonance examination (paragraph 0004); determining an output as a function of the communication of the patient and the parameter of the magnetic resonance examination (paragraph 0044); and providing the output (paragraph 0018).”
Regarding claim 2, Popescu discloses “wherein the checking of the communication for a correlation with a parameter of the magnetic resonance examination comprises: classifying the communication, wherein a parameter of the magnetic resonance examination is assigned to the communication as the parameter, via the classifying.” (paragraphs 0038, 0044)
Regarding claim 14, Popescu discloses “a computing device (Fig. 1, ref.# 11); a speech input device (Fig. 1, ref.# 6); a speech processor (Fig. 1, ref.# 9); and an output device (Fig. 1, ref.# 7), the computing device being designed to detect an acoustic utterance of the patient via the speech input device; process the acoustic utterance of the patient via a speech processor (paragraph 0031), processing of the acoustic utterance comprising at least determine a communication of the patient as a function of the acoustic utterance, and check the communication for a correlation with a parameter of the magnetic resonance examination (paragraph 0044); determine an output as a function of the communication of the patient and the parameter of the magnetic resonance examination (paragraph 0038); and 66New Patent Application Docket No. 32860HC-003460-USprovide the output via the output device (paragraph 0044).”
Regarding claim 15, Popescu discloses “A non-transitory computer program product, directly loadable into a data storage of a computing device (Fig. 1, ref.# 11) of a magnetic resonance apparatus, including program code segments to carry out the method of claim 1 when the computer program product is run in the computing device of the magnetic resonance apparatus (See Claim 1).”
Regarding claim 27, Popescu discloses “A non-transitory computer readable medium, storing a computer program including program code segments (Fig. 1, ref.# 11), to carry out the method of claim 1 when the computer program is run by a computing device of a magnetic resonance apparatus (See Claim 1).”
Allowable Subject Matter
Claims 3-13 and 16-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weiss (US 11,327,128) teaches a voice activity detection system in a MRI system.
Schneider, et al. (US 2020/0243090) teaches controlling a MRI system with a voice recognition system.
Lee, et al. (US 2020/0143809) teaches a system to convert natural language to computer commands.
Kang, et al. (US 2020/0020334) teaches a speech recognition system that may be used in a MRI system.
Oh, et al. (US 2019/0125306) teaches a speech recognition system that may be used in a MRI system.
Popescu (US 2013/0342350) teaches a speech recognition system that may be used in a MRI system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
August 8, 2022